DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Examiner notes that applicant has now claimed BOTH “connection pin” AND “connector pin”.  Examiner notes that only “connector pin” is disclosed, AND examiner notes that examiner considers these terms equivalent.  If these are the same, applicant is directed to utilize the same terminology.  Examiner suggests claiming ONLY that which is originally disclosed.  
Examiner notes that examiner had assumed that the term “bearing axle” was equivalent to “threaded stem 114”, please see page 3 of non-final action in 8/6/2021, NOT that claiming a “bearing axle” is improper.  Examiner that applicant’s instant claim language does not include a “bearing axle”, but now claims a “bearing axis”, which seems to be equivalent with the “first axis”.  Examiner notes that if these are the same, applicant is directed to utilize the same terminology.  
Examiner thanks applicant for cancellation of claim 23.  
Applicant includes the location of the connector pin in claims 1 and 18, NOT in claim 9.  Applicant seems to argue about the Lu and Otterson references because the interview summary of 8/12/2022 mentions that “previously cited Otterson, and in newly cited Lu” disclose the location of the connector pins.   Applicant asserts Lu is “fundamentally different and incompatible with single wheeled casters such as those of Watanabe”.  Examiner notes that the wheel of Watanabe has a wheel pivoting around offset axis 7, just as Lu has wheels pivoting around offset axis 26.  Examiner notes that moving the location of the vertical rotation of Watanabe to the location of Lu does not affect the form, function, or use, of the existing caster structure of Watanabe.  Applicant argues Otterson’s pair of springs do not “extend along a longitudinal axis intersecting at least a portion of the supported wheel”.  Applicant’s claim is open ended, which allows for relevant prior art to contain more than one spring.  Further, applicant’s claim language does require “longitudinal axis [of the biasing member] intersecting at least a portion of the wheel supported by the caster fork”, which examiner notes that the axis of spring 56 does intersect at least a portion of the wheel; examiner reminds applicant that drawings are not necessarily done to scale.  Examiner again notes that moving the location of the vertical rotation of Watanabe to the location of Otterson does not affect the form, function, or use, of the existing caster structure of Watanabe.
Applicant has included the depth of the recess in claim 9 to be greater than the compressed size of the spring within the recess.  Examiner notes that previously cited Chou discloses this between figures 3 and 4, and having the surface of the central frame engage the fork while the spring is compressed within the recess in figure 4.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 22, 24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, 22, 24, examiner notes a collection of different terms for parts 170.  Applicant claims them as “connection pin”, “connector pin”, “first pin” and “second pin”.  Examiner notes that the specification defines part 170 as “connector pin”.  And in claim 22, examiner believes that applicant is further limiting the connector pins as having two individual pins.  
Regarding claim 4, applicant claims first and second axis of rotation, while previously claiming a bearing axis.  Examiner assumes that the first axis is the bearing axis; examiner requests clarification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over 6532623 Watanabe in view of 10155415 Lu.
Regarding claim 1, Watanabe discloses a caster assembly, comprising: 
a caster frame 2; 
a thrust bearing (column 3, line 58) configured to allow rotation of the caster frame about a bearing axis of rotation (“swing about a perpendicular axis”); 
a caster fork 3 pivotally coupled to the caster frame 2 (at axis 7) by at least one connection (assumed to be the same as connector) pin 7, the caster fork 3 comprising a first and second caster fork arms 3 (on either side of the wheel 4) from either side of a central fork portion (where surface 16 is); 
a wheel 4 supported by the caster fork 3 between the first and second caster fork arms (figure 2); and 
a biasing member 20 extending between a first end in contact with the frame 2 at a first contact point and a second end in contact with the central fork portion of the caster fork 3 at a second contact point such that rotation of the caster fork relative to the frame varies a distance between the first contact point of the frame and the second contact point of the caster fork (as shown in figure 1), the biasing member 20 extending along a longitudinal axis, the longitudinal axis intersecting at least a portion of the wheel 4 supported by the caster fork 3, the at least one connector pin 7 is located  on the opposite side of the bearing axis 5 from the biasing member 20.  Examiner notes that the biasing member 20 is within the width of the fork 3, and is positioned to have an axis that intersects the wheel at all positions of the wheel, as shown in figure 1.  
Examiner notes that casters have the vertical bearing/swivel axis offset from the axle of the wheel 4 in order to be a trailing caster, which ensures the wheel will rotate into the correct direction of movement of the wheeled device before the wheel rotates.  Examiner notes that the vertical bearing/swivel axis can be offset from the wheel in wide variety of distances from the wheel axle.  
Lu discloses a similar trailing caster with the vertical axis offset from the axle of the wheels 30, the wheel axle connected to the caster frame by a pivoting arm 22, pivoting at point 26, which is between the vertical swivel axis and the axis of the shock absorbing biasing member 25.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to move the vertical swivel/bearing axis of the trailing caster of Watanabe to another known location of a similar trailing caster of Lu, as the relocation of known parts does not affect the form, function, or use, of the caster of Watanabe.  Examiner contends that the location of the swivel axis with relation to a pivoting and spring supported arm is known in the location claimed by applicant, and is utilized in an identical manner.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 2, Watanabe as modified discloses the caster assembly of Claim 1, wherein the biasing member comprises a spring 20.

Regarding claim 4, Watanabe as modified discloses the caster assembly of Claim 1, wherein the caster fork 3 is configured to rotate around a second axis of rotation which is generally orthogonal to the first axis of rotation.  Examiner notes that caster fork 3 pivots at point 7, shown in figure 1; the axis at point 7 is orthogonal to the swivel axis.

Regarding claim 5, Watanabe as modified discloses the caster assembly of Claim 4, wherein the second axis (pivoting axis at point 7) of rotation does not intersect the first axis of rotation (first axis is swivel axis, and does not intersect the pivoting axis, as shown in figure 1).

Regarding claim 6, Watanabe as modified discloses the caster assembly of Claim 1, wherein the caster fork 3 is located between a first side of the frame and a second side of the frame (shown in figure 2).

Regarding claim 7, Watanabe as modified discloses the caster of claim 1, wherein the at least one connector pin 7 extending through an aperture in the caster fork 3 and an aperture in the caster frame 2.  

Regarding claim 8, Watanabe as modified discloses the caster of claim 7, wherein the aperture in the caster fork (inner section of figure 2) has a larger cross sectional size than the aperture in the caster frame (hole for 7 in frame 2).  Examiner notes that the pin 7 has a consistent diameter, and requires the use of a sleeve 11 in order to fit in the hole in fork 3, and therefore examiner contends that the hole for pin 7 in fork 3 is larger than the hole for pin 7 in the frame 2.  

Regarding claim 18, Watanabe discloses a wheeled apparatus, comprising: 
an apparatus frame (“wheelchair” column 1, line 7); and 
a plurality of wheels supported by the apparatus frame (as is common with “wheelchairs”), at least one of the wheels supported by a self-adjusting caster assembly disposed between the frame and the wheel, the self-adjusting caster assembly comprising: 
a caster frame 2; a thrust bearing (column 3, line 58) coupled to the caster frame and configured to allow rotation of the caster frame about a bearing axis of rotation relative to the apparatus frame (“swing about a perpendicular axis”); 
a caster fork 3 pivotally coupled to the caster frame 2 (at point 7), the caster fork comprising first and second caster fork arms (on either side of the wheel, figure 2) extending from either side of a central fork portion (figure 2), the supported wheel 4 located between the first and second caster fork arms (figure 2); and 
wherein the caster fork 3 is biased away from the caster frame 2 (column 4, lines 23-29) by a biasing member 20 extending between a first end in contact with the caster frame 2 at a first contact point and a second end in contact with the central fork portion of the caster fork 3 at a second contact point, rotation of the caster fork relative to the caster frame varying a distance between the first contact point of the frame and the second contact point of the caster fork (see figure 4); and 
wherein the entire biasing member 20 overlies the at least one wheel 4 (as shown in figure 1) and is located between a front edge and a rear edge of the at least one wheel when the at least one wheel rolls on the ground (as shown in figure 1); and
wherein the caster fork 3 is pivotally coupled to the caster frame 3 (at connector pin 7) at a location along the caster frame 3 on the other side of the vertical bearing/swivel axis 5 from the biasing member.
Examiner notes that casters have the vertical bearing/swivel axis offset from the axle of the wheel 4 in order to be a trailing caster, which ensures the wheel will rotate into the correct direction of movement of the wheeled device before the wheel rotates.  Examiner notes that the vertical bearing/swivel axis can be offset from the wheel in wide variety of distances from the wheel axle.  
Lu discloses a similar trailing caster with the vertical axis offset from the axle of the wheels 30, the wheel axle connected to the caster frame by a pivoting arm 22, pivoting at point 26, which is between the vertical swivel axis and the axis of the shock absorbing biasing member 25.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to move the vertical swivel/bearing axis of the trailing caster of Watanabe to another known location of a similar trailing caster of Lu, as the relocation of known parts does not affect the form, function, or use, of the caster of Watanabe.  Examiner contends that the location of the swivel axis with relation to a pivoting and spring supported arm is known in the location claimed by applicant, and is utilized in an identical manner.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Regarding claim 19, Watanabe as modified discloses the wheeled apparatus of Claim 18, further comprising a second self- adjusting caster assembly supporting a second wheel (wheelchairs typically have two front casters, and two drive wheels), having an identical structure to the first caster.  

Claims 3, are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of 750984 Kennedy.
Regarding claim 3, Watanabe as modified discloses the caster assembly of claim 2, but discloses a conical spring made of compressible rubber biasing member 20, and does not disclose the use of a conical coil spring.  
Kennedy discloses the use of a conical coil spring with casters.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different kind of compression coil spring, such as a conical coil spring of Kennedy, in place of the conical spring of Watanabe, as this is a known alternative in the art, and would provide a known change in the function of Watanabe.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 18 above, and further in view of 8607414 Kinsela.
Regarding claim 20, Watanabe discloses the wheeled apparatus of Claim 18, wherein the wheeled apparatus comprises a wheelchair, not a shopping cart.
Kinsela discloses a similar hinge with spring mounted on a shopping cart (column 2, line 53).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the wheeled device (chair) of Watanabe into a shopping cart as known in Kinsela, as what is attached to the caster just makes the thing attached to the casters mobile.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Regarding claim 21, Watanabe discloses the wheeled apparatus of claim 18, wherein the entire caster fork 3 is located between the front edge and rear edge of the frame 2, not between a front and rear edge of the wheel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to shorten the length of fork arms 3 and the length of the frame 2 between the spring 20 and the pivot 7 in order for the fork to be within the front and rear edge of the wheel.  Examiner contends that this is merely a rearrangement of existing parts so that the “footprint” of the caster would be smaller.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).   A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Claim(s) 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Lu as applied to claim 1 above, and further in view of 5873145 Chou.
Regarding claim 25, Watanabe as modified discloses the caster assembly of claim 1, wherein the central frame portion 2 comprising a recessed section (within boss 15), the first contact point (of the biasing member 20) located in the recessed section of the central frame portion (as shown in figure 1), and wherein the recessed portion has a depth.  Watanabe does not disclose that the depth is enough to contain the whole compressed biasing member.
Chou discloses a caster having a wheel 6 attached to an arm 2, pivoting at point 4, biased with spring 5, held within a recessed portion 131, which is sized to allow the spring 5 to be completely compressed within the recessed portion 131 as shown in figure 4.  This is done so that the arm 2 abuts the frame in figure 4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to enlarge the recessed portion of Watanabe so that the biasing member can be compressed completely within the recessed portion, enabling the caster arm to abut the frame, as taught in Chou.  Examiner contends that doing so enlarges the range of motion of the caster arm and allows for greater forces absorbed by the biasing member.  

Regarding claim 26, Watanabe as modified discloses the caster of claim 25, wherein the central frame portion can be brought into contact with the central fork portion when the biasing member is in a compressed state (as desired in Chou, figure 4).  


Claims 1, 22,  are rejected under 35 U.S.C. 103 as being unpatentable over 8607414 Kinsela, in view of Watanabe.
Regarding claim 1, Kinsela discloses a caster assembly 10, comprising: 
a caster frame 20; 
a caster fork 22 pivotally coupled to the caster frame 20 (at axis 50); 
a wheel 24 supported by the caster fork 22, and 
a biasing member 26 extending between a first end in contact with the frame (at end of spring member 26), and a second end in contact with the caster fork 22 (at point 28) such that rotation of the caster fork relative to the frame varies a distance (figure 3).
Kinsela does not disclose the use of a biasing member with the axis as claimed or a thrust bearing.  
Watanabe discloses the biasing member and the thrust bearing, as disclosed in claim 1 above.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a thrust bearing as taught by Watanabe onto the caster assembly of Kinsela in order to provide an extra axis of rotation, as is old and well known and desired in the art, taught in Watanabe.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a biasing member as taught by Watanabe into the caster of Kinsela, as attaching it between the contacting end of spring 26 and the frame 20, as suggested in Watanabe, as this provides an extra manner of providing the “shock absorbing” feature (abstract of Kinsela).  Examiner notes that it is commonly known that vehicles utilize springs and shocks in order to “shock absorbing” function, and the use of both the compressive rubber device of Watanabe in combination with the spring of Kinsela provides a known combination for shock absorption.  

Regarding claim 22, Kinsela as modified discloses the caster of claim 1, wherein the caster fork 22 is pivotally connected to the caster frame 20 via a pin 50, the pin extending through a first aperture in a first arm 64 of the caster fork 22 and a first aperture 48 in the caster frame, the same pin extending through a second aperture in a second arm of the caster fork and a second aperture in the caster frame.
Kinsela discloses the use of one pin 50 to attach the caster fork 22 to the caster frame 20.  However, examiner notes that Kinsela discloses that only edges of the fork and frame contact the pin, as shown in figure 4, and therefore examiner contends It would have been obvious to one of ordinary skill in the art at the time of the invention to split the pin 50 to two different pins on either side of the caster of Kinsela.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V) (c).  Examiner contends that the use of separate pins to perform the function of one pin is equivalent, and does not alter the form, function, or use, of the Kinsela device.  

Allowable Subject Matter
Claims 9-17, 24, 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding the entire claim 9: Examiner notes that while Watanabe shows similar structure claimed by applicant, the use of a conical spring is an obvious choice in the art, and having a recessed area for the spring that allows for the pivoting arm to abut the frame is known in the art as taught in Chou, examiner contends that the claimed structure of the recessed section is not considered an obvious structure.  Examiner notes that 2738542 discloses that springs used in casters with pivoting arms can abut perpendicular and oblique surfaces, examiner contends that the use of the oblique surface in the claimed structure of claim 9 is not considered obvious.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677